Citation Nr: 0833009	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-41 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of frozen feet, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and her sons


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  He died in August 1996 at the age of 74.  The 
appellant is his surviving widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The appellant and her sons 
testified at a Board hearing in April 2006; a transcript of 
the hearing is of record.  

In August 2006, the Board determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for residuals of frozen 
feet, for purposes of accrued benefits.  The appellant filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2008 Order, the Court 
vacated and remanded the matter for readjudication.

In July 2008, the appellant was issued correspondence 
informing her that the Veterans Law Judge who conducted the 
April 2006 hearing was no longer employed with the Board, and 
that the appellant had a right to another Board hearing.  In 
a July 2008 submission, the appellant stated that she did not 
desire to appear at another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

By way of procedural history, in a January 1995 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for frozen feet.  As noted, the veteran 
died in August 1996.  In August 2000, the appellant filed a 
claim of service connection for frozen feet for accrued 
benefit purposes.  The RO denied the claim on the merits in 
an April 2001 rating decision; the appellant did not file a 
timely substantive appeal and the decision became final.  
38 U.S.C.A. § 7105 (West 2002).  In May 2003, the appellant 
attempted to reopen her claim, and the RO denied the claim in 
a June 2003 rating decision on the basis of no new and 
material evidence.  The August 2006 Board decision determined 
that new and material evidence had not been received to 
reopen the claim.

The Veterans Law Judge who conducted the April 2006 Board 
hearing granted a motion to hold the record open for the 
appellant and her representative to submit evidence in 
support of the claim to reopen; however, the period of time 
during which the record was to remain open was not 
designated.  See 38 C.F.R. § 20.709; see also Haney v. 
Nicholson, 20 Vet. App. 301 (2006).  The June 2008 Joint 
Motion for Remand upon which the Court Order was based is to 
the effect that the Board erred in issuing the August 2006 
decision without first setting a deadline specifying the date 
in which the appellant and her representative could submit 
additional evidence in support of the claim.  

Per July 2008 and August 2008 correspondence from the 
veteran's representative, it is contended that the appellant 
filed a claim for Social Security Administration (SSA) 
benefits within a year of the veteran's death in August 1996.  
The appellant's representative contends that such claim 
constitutes a claim for VA death benefits, per 38 C.F.R. 
§ 3.153.  In support of such contention, a November 1996 SSA 
award letter has been submitted.  The appellant specifically 
did not waive AOJ review of such evidence, thus a Remand is 
necessary for initial AOJ consideration of such new evidence.  
See 38 C.F.R. § 20.1304.  

With regard to the request for clarification as to the 
deadline specifying the date by which the evidence discussed 
at the April 2006 hearing is to be submitted, the Board notes 
that over two years have elapsed since such hearing, and over 
90 days have elapsed since issuance of the June 2008 Court 
Order vacating the Board's August 2006 decision.  Per this 
remand, the Board is requesting the SSA records identified in 
the July 2008 correspondence.  Per Kutscherousky v. West, 12 
Vet. App. 369 (1999), the appellant and her representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded.  Such constitutes any 
outstanding evidence discussed at the April 2006 Board 
hearing.  The period of time it will take for the RO to 
comply with the Remand instructions is of course unknown at 
this point.  However, 38 C.F.R. § 20.1304 allows for a period 
of 90 days following the mailing of notice that an appeal has 
been certified to the Board for appellate review to submit 
additional evidence.  In compliance with the Joint Motion's 
directive for the Board to set a date by which additional 
evidence has been received, the Board hereby designates the 
date 90 days after mailing of the notice of Board 
certification as that date.  

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements under the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be furnished 
with an appropriate VCAA letter as to 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
residuals of frozen feet, for purposes of 
accrued benefits.  This letter should 
advise the appellant of the evidence 
necessary to substantiate her claim, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
RO should take appropriate action to 
comply with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), to include informing her 
of evidence and information that is 
necessary to reopen the issue on appeal 
and also informing her of the evidence 
and information that is necessary to 
establish entitlement to the underlying 
claim of entitlement to service 
connection for residuals of frozen feet.  
The notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request the appellant's 
SSA records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  After completion of the above, the RO 
should review the expanded record, to 
include the November 1996 SSA award 
letter, and re-adjudicate the appellant's 
claim.  If the benefit is not granted, 
the appellant and her representative 
should then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

As previously stated, the appellant and her representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




